UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 2 (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission file 000-49862 PROCERA NETWORKS, INC. (Exact name of registrant as specified in its charter) Nevada (State of incorporation) 33-0974674 (I.R.S. Employer Identification No.) 100C Cooper Court Los Gatos, California95032 (Address of principal executive offices, including zip code) (408) 354-7200 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act Title of Each Class Name of Each Exchange on Which Registered Common Stock par value $0.001 per share American Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): 1. Large accelerated filer o Accelerated filer þ Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ The aggregate market value of the voting stock held by nonaffiliates of the Registrant based upon the closing price of the common stock reported on the American Stock Exchange on June 29, 2007 was approximately $140,153,532.* The number of shares of common stock outstanding as of February 27, 2009 was * Excludes 23,057,285 shares of Common Stock held by directors, officers and stockholders or stockholder groups whose beneficial ownership exceeds 5% of the Registrant’s Common Stock outstanding. The number of shares owned by stockholders whose beneficial ownership exceeds 5% was determined based upon information supplied by such persons and upon Schedules 13D and 13G, if any, filed with the SEC. Exclusion of shares held by any person should not be construed to indicate that such person possesses the power, direct or indirect, to direct or cause the direction of the management or policies of the registrant, that such person is controlled by or under common control with the Registrant, or that such persons are affiliates for any other purpose. DOCUMENTS INCORPORATED BY REFERENCE None. Explanatory Note This Amendment No. 2 on Form 10-K/A amends and restates the Annual Report on Form 10-K of Procera Networks, Inc. (the “Company”, “we,” “us,” or “our”) for the year ended December 31, 2007 filed with the Securities and Exchange Commission on April 2, 2008, as amended by Amendment No. 1 on Form 10-K/A filed with the Securities and Exchange Commission on April 30, 2008 (collectively, the “Original Report”).In response to comments received by the Securities and Exchange Commission, this Form 10-K/A amends and replaces the information previously filed in the Original Report. This Form 10-K/A does not reflect events occurring after the filing of the Original Report or modify or update those disclosures affected by subsequent events. Information not affected by this amendment remains unchanged and reflects the disclosures made at the time the Original Report was filed. This Amendment No. 2 should be read in conjunction with our periodic filings made with the Securities and Exchange Commission, or the SEC, subsequent to the date of the Original Filing, including any amendments to those filings, as well as any Current Reports filed on Form 8-K subsequent to the date of the Original Filing.In addition, as required by Rule 12b-15 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), new certifications by our principal executive officer and principal financial officer are filed as exhibits to this Amendment No. 2 to our Annual Report on Form 10-K/A as Exhibits 31.5 31.6, 32.3 and 32.4. 2. PROCERA NETWORKS, INC. FISCAL YEAR 2007 Form 10-K/A ANNUAL REPORT TABLE OF CONTENTS PART I 5 Item1. Business 5 Item1A. RiskFactors 10 Item1B. UnresolvedStaff Comments 18 Item2. Properties 18 Item3. LegalProceedings 18 Item4. Submissionof Matters to a Vote of Security Holders 18 PART II 19 Item5. Marketfor Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 19 Item6. SelectedFinancial Data 21 Item7. Management’sDiscussion and Analysis of Financial Condition and Results of Operations 23 Item7A. Quantitativeand Qualitative Disclosures about Market Risk 34 Item8. FinancialStatements and Supplementary Data F-1 Item9. ChangesIn and Disagreements with Accountants on Accounting and Financial Disclosure 35 Item9A. Controlsand Procedures 35 Item9B. OtherInformation 38 PART III 39 Item10. Directors,Executive Officers and Corporate Governance 39 Item11. ExecutiveCompensation 44 Item12. SecurityOwnership of Certain Beneficial Owners and Management and Related Stockholder Matters 54 Item13. CertainRelationships and Related Transactions, and Director Independence 57 Item14. PrincipalAccountant Fees and Services 58 PART IV 59 Item15. Exhibitsand Financial Statement Schedules 59 SIGNATURES 62 EXHIBITINDEX 64 Exhibit10.8 65 3. Table of Contents Exhibit10.9 65 Exhibit23.1 66 Exhibit23.2 66 Exhibit31.5 66 Exhibit31.6 66 Exhibit32.3 66 Exhibit32.4 66 4. Table of Contents PART I In addition to historical information, this amended Annual Report on Form 10-K/A contains forward-looking statements regarding our strategy, financial performance and revenue sources that involve a number of risks and uncertainties, including those discussed under the title “RISK FACTORS” in Item 1A.Forward-looking statements in this report include, but are not limited to, those relating to our potential for future revenues, revenue growth and profitability; markets for our products; our ability to continue to innovate and obtain patent protection; operating expense targets; liquidity; new product development; the possibility of acquiring (and our ability to consummate any acquisition of) complementary businesses, products, services and technologies; the geographical dispersion of our sales; expected tax rates; our international expansion plans; and our development of relationships with providers of leading Internet technologies While these forward-looking statements represent our current judgment on the future direction of our business, such statements are subject to many risks and uncertainties which could cause actual results to differ materially from any future performance suggested in this Report due to a number of factors, including, without limitation our ability to produce and commercialize new product introductions, particularly our acceleration related technologies; our ability to successfully compete in an increasingly competitive market; the perceived need for our products; our ability to convince potential customers of the value of our products; the costs of competitive solutions; our reliance on third party contract manufacturers; continued capital spending by prospective customers and macro economic conditions.Readers are cautioned not to place undue reliance on the forward-looking statements, which speak only as of the date of this Annual Report.We undertake no obligation to publicly release any revisions to forward-looking statements to reflect events or circumstances arising after the date of this document, except as required by law.See “RISK FACTORS” appearing in Item 1A.Investors may access our filings with the Securities and Exchange Commission including our annual report on Form 10-K and subsequent amendments, our quarterly reports on Form 10-Q, our current reports on Form 8-K and amendments to such reports on our website, free of charge, at www.proceranetworks.com, but the information on our website does not constitute part of this Annual Report. Throughout this amended Annual Report on Form 10-K/A, we refer to Procera Networks, Inc., a Nevada corporation, as “Procera,” and, together with its consolidated subsidiaries, as “we,” “our” and “us,” unless otherwise indicated.Any reference to “Netintact” refers to our wholly owned subsidiary, Netintact, AB., a Swedish corporation and Netintact, PTY, an Australian corporation. Item 1. Business Overview Procera Networks is a leading provider of bandwidth management and control products for broadband service providers worldwide.Our products offer network administrators of service providers, governments, universities and enterprises: · Intelligent network traffic identification, control and service management solutions: · Superior accuracy in identifying applications running on their networks; · the ability to optimize the experience of the subscribers based on management of the identified traffic With rapid growth in Internet usage, we believe our proprietary PacketLogic™ products offer network administrators the leading Deep Packet Inspection (or DPI) technology providing real-time application awareness and control of network traffic with the scalability and flexibility required by today’s large networks. Our solution, PacketLogic™, is a modular, traffic and service management system comprised of five individual modules: · Surveillance · Traffic Shaping · Filtering · Flow Statistics · Web Statistics 5. Table of Contents More than 400 service providers, higher-education institutions and other organizations (with over 1,100 systems installed) have chosenPacketLogic ™ as their network traffic management solution, including: Service Provider: · SPs.Austar; Mesa Networks. · Wireless Service Providers – SingTel, · Cable MSO’s – Com hem, Optus · Telcos.TeliaSonera;Telenor. Institutions · Large Businesses.Panasonic; AstraZeneca; Volkswagen. · Education.University of Cambridge; YonseiUniversity; CalPoly. · Government.State of Vermont; Jönköping,Sweden; Swedish Archive Information Our objective is to become a leader in user and application aware software solutions that provide industry leading network control and monetization capabilities for service providers and institutions . Industry
